Title: To George Washington from Thomas Jefferson, 1 April 1792
From: Jefferson, Thomas
To: Washington, George

 

[Philadelphia] April 1. 1792.

Th: Jefferson has the honor to present to the view of the President the subjects relative to Algiers, under their different aspects. on further consideration, & paying special attention to the circumstances of the present moment, which render expence an obstacle perhaps to what would be the best plan, he suggests others which would not be eligible under other circumstances, or for any length of time. if the President will be pleased to make his option of these plans, & determine whether to consult one or both houses, messages adapted to the case shall be prepared.
